ORDER
PER CURIAM.
The defendants, Daniel Metts and St. Louis County Cab Co., appeal from the trial court’s judgment awarding $3,013 to the plaintiff, Allstate Insurance Co., on this action arising from an automobile accident. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and an opinion would have no precedential value. The judgment is affirmed.1 Rule 84.16(b).

. The defendants’ motions to strike the plaintiff's brief are denied.